                                    UNITED STATES DISTRICT Cu.u-A-¼--                          ----
                                  SOUTHERN DISTRICT OF CALI            ORNIAf':LE.D
UNITED STATES OF AMERICA,                                                             JUL 17 2019
                                                        Case No. 19 cr-01491-JAH·· - .... ,r,-r 1~0• 'RT
                                                                                  J  I'S f).·~ " " · , ... u ,
                                                                          CL ER n. ···                     ,ic·,R~"•          I
                                                                          - ~    -  , ,~
                                                                        SOUTri1:. <....
                                                                                 1      ,, - , ,l' ";P-L_.~_-:_, _ _''"'"'_
                                                                                                            . ,.:·>:r··"      ·I

                                         Plaintiff,                     BY                        ----~-----~------ -
                         vs.
                                                                        ~-··-
                                                        JUDGMENT OF DISMISSAL
Jose Antonio Espinoza-Arreguin,



                                       Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and t~e Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice;

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       8:1326(a),(b)-Attempted Reentry of Removed Alien (1)




 Dated:    7/17/2019

                                                       ited States District Judge
